Citation Nr: 0718815	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-245 11A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include skin cancer, to include as due to ionizing radiation 
exposure.

2.  Entitlement to service connection for a prostate 
disorder, to include prostate cancer, to include as due to 
ionizing radiation exposure.

3.  Entitlement to service connection for hypothyroidism, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1941 
to December 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to service connection for a prostate 
disorder, to include prostate cancer, to include as due to 
ionizing radiation exposure is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not relate a skin 
disorder, to include skin cancer, to active service, to 
include exposure to ionizing radiation. 

2.  The competent evidence of record does not relate 
hypothyroidism to active service, to include exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  A skin disorder, to include skin cancer, was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been so incurred, to include as due to 
ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).

2.  Hypothyroidism was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, March 2004, May 2004, June 2004, and November 2004 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Prior to a July 2006 
supplemental statement of the case, a March 2006 letter 
notified the veteran of the assignment of effective dates and 
disability evaluations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letters 
also essentially requested that the veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases 
may also be presumptively service connected.  See 38 C.F.R. § 
3.311.  Third, service connection may be granted when it is 
established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See 38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Under the first basis, a radiation-exposed veteran is a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A 
radiation-risk activity includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3).  Onsite participation is 
defined to include during the official operation period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309 (d)(3)(iv).  The 
operational period includes Operation Crossroads from July 1, 
1946 to August 31, 1946.  38 C.F.R. § 3.309(d)(3) (v).  The 
veteran's service personnel records indicated he was involved 
with Operation Crossroads during the pertinent time period.  
Accordingly, he is a radiation-exposed veteran.  But a skin 
disorder, skin cancer, and hypothyroidism are not diseases 
entitled to presumptive service connection.  38 C.F.R. 
§ 3.309(1)(2).  Accordingly, the veteran is not entitled to 
service connection for a skin disorder or hypothyroidism 
under 38 C.F.R. § 3.309.

Under the second basis, service connection may be granted on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  But hypothyroidism and a skin disorder are not listed 
radiogenic diseases and the veteran has not provided any 
competent scientific or medical evidence that hypothyroidism 
or skin rashes are radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2); 38 C.F.R. § 3.311(b)(4).  Although skin cancer 
is a radiogenic disease, there is no skin cancer diagnosis of 
record.  Although private medical records from October 2005 
through February 2006 note a prior medical history of skin 
cancer, a July 2002 VA medical record noted there was no 
history of skin cancer.  The veteran's VA treating physician 
did not find skin cancer.  Accordingly, entitlement to 
service connection for a skin disorder and hypothyroidism is 
not warranted under 38 C.F.R. § 3.311.

Under the third basis, service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records are negative for hypothyroidism, skin 
rashes, and skin cancer.

In a July 2002 VA medical record, it was noted the veteran 
had been seen in the past for actinic keratoses.  The 
examiner noted that there was no past history of skin cancer.  
Upon examination, there were no lesions suspicious of skin 
cancer.  There were two scaly red papules of the cheeks, 
consistent with actinic keratoses.  

In a June 2004 letter, the veteran's VA treating physician, 
Dr. W., indicated that the veteran had intermittent macular 
papular skin rashes of the lower abdomen, buttock, and upper 
thighs since radiation exposure and had developed 
hypothyroidism in December 2004.  Dr. W. opined that the skin 
eruptions and hypothyroidism could be due to the veteran's 
previous exposure to radiation.  In a March 2005 letter, Dr. 
W. stated that the veteran had hypothyroidism and recurrent 
skin rashes.  Dr. W. noted that there was a strong 
association between radiation exposure and thyroid problems, 
cancer, and skin rashes.  Dr. W. opined that the veteran's 
hypothyroidism and recurrent skin rashes were due to 
radiation.  In a September 2005 letter, Dr. W. reiterated his 
opinion in the March 2005 letter and attached an article in 
support of his medical opinion.  The attached article noted 
that possible causes of hypothyroidism included external 
irradiation of the neck, total body irradiation, and external 
radiation for the treatment of cancer.

An October 2005 private medical record indicated the veteran 
was seen for pruritis eruptions of many years.  Prior medical 
history included actinic keratoses and left ear skin cancer.  
Examination showed post inflammatory changes of the abdomen, 
no active dermatitis, pink scaly papules of the left dorsal 
hand, chest, and face, and no evidence of skin cancer.  The 
impression was actinic keratoses, history of skin cancer, and 
dermatitis.  In another October 2005 private record, the past 
medical history included left ear skin cancer.  Examination 
showed erythematous macules, patches and papules of the 
scalp, legs, trunk, and arms, excoriations of the legs, and a 
scaly papule of the left check and a similar lesion on the 
left ear.  The impressions were actinic keratoses and 
eczematous dermatitis.  

In a November 2005 private medical record, the medical 
history included left ear skin cancer.  Examination revealed 
pink scaly papules of the right ear and face, erythematous 
macules, patches, and thin plaques of the sides, and an 
erythematous eczematous patch of the right lower leg.  The 
impressions were actinic keratoses and unusual eruption - 
possible hypersensitivity reaction, eczematous process, or 
drug eruption.  In a January 2006 private record, there was a 
medical history of left ear skin cancer.  Upon examination 
there were urticarial thin plaques of the legs to a greater 
extent than the left arm, right finger hyperkeratotic papule, 
and right dorsal hand scaly papule.  The impressions were 
dermatoheliosis, actinic keratoses, and urticaria.  In a 
February 2006 private record, the medical history included 
left ear skin cancer.  Upon examination, there were a few 
urticarial plaques of the trunk and extremities.  The 
impression was urticaria.  

The Board finds that the evidence of record does not support 
a finding of service connection for a skin disorder, to 
include skin cancer, to include as due to ionizing radiation 
exposure.  There is no current diagnosis of skin cancer of 
record.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although the private records contain notations of a past 
medical history of skin cancer, VA records specifically noted 
no history of skin cancer, and most importantly, there is no 
current diagnosis of skin cancer.  

There are, however, currently diagnosed skin disorders.  
Degmetich, 104 F.3d at 1333.  But there was no inservice 
evidence of a skin disorder.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Importantly, the 
other evidence of record does not indicate that a skin 
disorder is related to active service, to include ionizing 
radiation exposure.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  Although Dr. W. opined that the skin 
disorder could be due to radiation exposure and that there 
was a strong association between radiation exposure and skin 
rashes, the Board does not find this opinion sufficiently 
probative to provide nexus evidence.  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
must assess the credibility and probative value of the 
medical evidence in the record); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992) (finding that although the Board may not 
ignore a medical opinion, it is certainly free to discount 
the credibility of a physician's statement).  Dr. W.'s 
opinion that a skin disorder could be due to radiation 
exposure is speculative.  See Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (holding that a medical opinion that time 
as a prisoner of war could have precipitated the initial 
development of a disability was too speculative to provide 
nexus evidence); Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (noting that the Board need not attach probative value 
to an ambivalent opinion because the weight of a medical 
opinion is diminished where an opinion is ambivalent).  Dr. 
W. also did not provide rationale or clinical findings in 
support of the nexus opinion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (holding that the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence); Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion include 
access to the claims file and the thoroughness and detail of 
the opinion).  Accordingly, service connection for a skin 
disorder, to include skin cancer, is not warranted.

The Board finds that the evidence of record does not support 
a finding of service connection for hypothyroidism, to 
include as due to ionizing radiation exposure.  There is a 
current diagnosis of hypothyroidism.  Degmetich, 104 F.3d at 
133.  However, there is no inservice evidence of 
hypothyroidism.  Hickson, 12 Vet. App. at 253.  In addition, 
the competent evidence of record does not indicate that the 
veteran's hypothyroidism is related to active service, to 
include exposure to ionizing radiation.  Hickson, 12 Vet. 
App. at 253.  Although Dr. W. opined that hypothyroidism 
could be due to radiation exposure and that there was a 
strong association between radiation exposure and thyroid 
problems, the Board does not find the opinions sufficiently 
probative to provide a nexus to service.  See Madden, 125 
F.3d at 1481; Sanden, 2 Vet. App. at 101.  Dr. W's opinions 
are ambivalent, speculative, and are not supported by 
rationale or clinical findings.  See Bloom, 12 Vet. App. at 
186-87; Sklar, 5 Vet. App. at 145-46; Hernandez-Toyens, 11 
Vet. App. at 382; Prejean, 13 Vet. App. at 448-9.  Dr. W. 
also submitted an article in support of his opinions that 
noted that external irradiation of the neck, total body 
irradiation, and external radiation for the treatment of 
cancer were possible causes of hypothyroidism.  The Board 
does not find this article sufficiently probative to provide 
a nexus because it addresses a general relationship between 
radiation and hypothyroidism and Dr. W. did not address how 
this article specifically applies to the veteran's medical 
condition.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships).  Moreover, hypothyroidism was not 
diagnosed until 2004, over 50 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, service connection for 
hypothyroidism is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, to include skin 
cancer, to include as due to exposure to ionizing radiation, 
is denied.

Service connection for hypothyroidism, to include as due to 
exposure to ionizing radiation, is denied.


REMAND

VA must provide special assistance to a veteran claiming 
entitlement to service connection for a disability due to 
ionizing radiation exposure.  See Hilkert v. West, 11 Vet. 
App. 284 (1998).  When a veteran contends that a radiogenic 
disease, which first became manifest after service though not 
to a compensable degree within any other applicable 
presumptive period, is the result of exposure to ionizing 
radiation in service, an assessment is made as to the size 
and nature of the radiation dose.  38 C.F.R. § 3.311(a).  A 
radiogenic disease means a disease that may be induced by 
ionizing radiation, and includes prostate cancer.  38 C.F.R. 
§ 3.311(b)(2).  Except as otherwise provided, the radiogenic 
disease must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold 
requirements are met, an assessment as to the size and nature 
of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).  
In order to do so, the RO must request dose information as 
provided by 38 C.F.R. § 3.311(a)(2).  Thereafter, the RO 
should refer the claim to the Undersecretary for Benefits for 
further consideration, if appropriate.  38 C.F.R. § 
3.311(b)(1)(iii).

The veteran asserts that his benign prostate hypertrophy and 
prostate cancer are due to inservice exposure to ionizing 
radiation.  The veteran was exposed to ionizing radiation 
during service and prostate cancer appears to have been 
clinically diagnosed well over five years after exposure to 
ionizing radiation.  But the RO did not undertake development 
as required by 38 C.F.R. § 3.311.  Accordingly, the Board 
must remand for such development.

Accordingly, the case is remanded for the following actions:

1.  The RO must complete appropriate 
development of the veteran's claim for 
entitlement to service connection for a 
prostate disorder, to include prostate 
cancer, to include as due to ionizing 
radiation exposure, under the provisions 
of 38 C.F.R. § 3.311.  Such development 
includes a request for dose data from the 
Department of Defense and, if necessary, 
referral to the Under Secretary for 
Benefits.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must readjudicate the claim.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


